PRESIDING JUSTICE BARRY, dissenting: I am unable to agree with the majority’s conclusion that the employee is not entitled to interest under section 19(n) of the Workers’ Compensation Act. (Ill. Rev. Stat. 1981, ch. 48, par. 138.19(n).) Accordingly, I respectfully dissent. Section 19(n) provides in relevant part that “[a]ll decisions of the Industrial Commission confirming or increasing an award entered by an arbitrator of the Commission shall bear interest.” (Ill. Rev. Stat. 1981, ch. 48, par. 138.19(n).) This section is ambiguous in its use of the word “confirming.” The majority takes the position that the Commission must confirm the arbitrator’s award in whole to entitle an employee to section 19(n) interest. For the reasons I will set forth, I believe it is more reasonable to interpret section 19(n) as including all awards which are confirmed in whole or in part. In the instant case, the arbitrator awarded the employee 64% weeks of temporary total disability, 60 weeks of permanent partial disability, and $481.88 in medical expenses. The employer appealed. On review, the Commission affirmed the 60 weeks of permanent partial disability and $481.88 in medical expenses, but modified the temporary total disability award to 58% weeks. Thus, out of a total award of 124% weeks compensation, the Commission modified the arbitrator’s award by only 5% weeks. The majority concludes that the legislature intended that such a relatively small modification in the employer’s favor would preclude an employee from receiving interest under section 19(n). In fact, under the majority’s interpretation, a modification of only one day, if it were in the employer’s favor, would preclude the employee from receiving interest under section 19(n). This interpretation could easily result in the Commission decreasing an award by only a few dollars, but the employee losing thousands of dollars in interest. I do not believe that the legislature intended such a result. The Workers’ Compensation Act is remedial in nature and should be liberally construed to accomplish its purposes and objectives. (Pathfinder Co. v. Industrial Comm’n (1976), 62 Ill. 2d 556, 343 N.E.2d 913.) The fundamental purpose of the Act is to promote the general welfare of the people of Illinois by providing employees and their dependents prompt, sure and definite compensation, together with a quick and efficient remedy for injuries suffered in the course of employment. (General American Life Insurance Co. v. Industrial Comm’n (1983), 97 Ill. 2d 359, 454 N.E.2d 643.) Where there is ambiguity in a statute, subsequent amendments to the statute are appropriate sources for determining legislative intent. O’Connor v. A & P Enterprises (1980), 81 Ill. 2d 260, 408 N.E.2d 204. As set forth in Pathfinder, the Workers’ Compensation Act, being remedial in nature, should be construed liberally and any ambiguity should be resolved in favor of the employee. Further, allowing interest on partially confirmed awards promotes the Act’s fundamental purpose of providing employees and their dependents prompt compensation by insuring that employers have nothing to gain by delaying payment without cause. Interest payments also insure that the employee begins benefitting from the award upon the arbitrator’s or Industrial Commission’s decision, even if the employee does not actually receive payment until later. Conversely, the majority’s interpretation encourages employers to take questionable appeals. Any reduction in the arbitrator’s award, no matter how small, will result in a windfall to the employer. The employer will have avoided paying any interest on the award and retained the benefit of using the employee’s award money throughout the appeal period. This result is contrary to the Act’s objectives, as is the majority’s conclusion that an employee whose award is confirmed 100% is entitled to interest on his money, while an employee whose award is 99.9% confirmed is not entitled to any interest. My interpretation of the legislature’s intent is supported by subsequent amendments to the instant section 19(n). Effective July 1, 1984, section 19(n) was amended to read: “ ‘After June 30, 1983, decisions of the Industrial Commission reviewing an award of an arbitrator of the Commission, and decisions of the Commission involving cases heard directly by the Commission under paragraph (b) of Section 19, shall draw interest ***. However, when a petitioner appeals an award of an Arbitrator or the Commission, and the appeal results in no change in the award, interest shall not further accrue from the date of such appeal.’ Ill. Rev. Stat., 1983 Supp., ch. 48, par. 138.19(n) ***.” Kuhl v. Industrial Comm’n (1986), 147 Ill. App. 3d 519, 523-24, 498 N.E.2d 240. The legislature subsequently further amended section 19(n) to add in pertinent part: “However, when an employee appeals an award of an Arbitrator or the Commission, and the appeal results in no change or a decrease in the award, interest shall not further accrue from the date of such appeal.” (Emphasis added.) Ill. Rev. Stat., 1984 Supp., ch. 48, par. 138.19(n); see also Kuhl v. Industrial Comm’n (1986), 147 Ill. App. 3d 519, 498 N.E.2d 240. Under amended section 19(n), an employee receives interest when the employer appeals and the Commission confirms any part of the arbitrator’s award. If the employee appeals, he receives interest only if the Commission increases the arbitrator’s award. Thus, section 19(n), as it now reads, tends to show that the legislature never meant to deviate from the fundamental objectives of the Act. These objectives, coupled with the current wording, lead me to conclude that the legislature always intended that when the employer appeals to the Commission, section 19(n) interest shall be awarded to an employee on any part of the arbitrator’s award confirmed by the Commission. For these reasons, I would find that the instant employee was entitled to interest under section 19(n) on the 1183/7 weeks of the arbitrator’s award confirmed by the Commission.